Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 1 of 9 PageID #: 1879




                  Letter Motion – Protective Order
                            October 12, 2018




                               EXHIBIT E
        Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 2 of 9 PageID #: 1880
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________ District of __________

                        Steven B. Barger                                       )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:17-cv-04869
                 First Data Corporation et al.                                 )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                           Julie Kelly, 823 Dorgene Lane, Cincinnati, Ohio 45244

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Jackson Lewis P.C., PNC Center, 201 E. Fifth Street,                           Date and Time:
           26th Floor, Cincinati, Ohio 45202                                                             08/31/2018 12:00 pm

          The deposition will be recorded by this method:                     stenographically

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: see Attachment A.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/14/2018
                                   CLERK OF COURT
                                                                                         OR
                                                                                                              /s/ Gillian A. Cooper
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
First Data Corporatation et al.                                         , who issues or requests this subpoena, are:
Gillian A. Cooper, Esq., 650 College Road E., Ste. 4000, Princeton, NJ 08540, gillian.cooper@saul.com 609-452-5021

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 3 of 9 PageID #: 1881
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:17-cv-04869

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
       Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 4 of 9 PageID #: 1882

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 5 of 9 PageID #: 1883



                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER, an individual,                   Civil Case No. EDNY: 1:17-cv-04869-FB-LB

                Plaintiff,

 v.

 FIRST DATA CORPORATION, et al.,

                Defendants.


                   ATTACHMENT A TO SUBPOENA TO JULIE KELLY

        For purposes of this subpoena, the following instructions and definitions apply:

        1.      You are not being asked by way of this subpoena or otherwise to produce any

 documents or communications (email, electronically stored, or otherwise) relating to the Charge

 of Discrimination that you filed with the Ohio Civil Rights Commission, Charge No.

 DAYB6(27240)05172018, including but not limited to any communications you have had with

 the Law Offices of Shawn Shearer, Shawn Shearer, Esq., and/or Brenda Barger regarding the

 Charge of Discrimination.

        2.      “Document” means any papers, writings, or records of any type or source of

 authorship in your possession, custody, or control; or of which you have knowledge, wherever

 located, however produced or reproduced, or whether a draft, original, or copy. By way of

 illustration and not limitation, the term "document" shall include memoranda of telephone

 conversations, summaries, diaries, or other records of personal conversations or interviews; and

 minutes, summaries, diaries, or other records of personal conversations or interviews; and

 minutes, summaries, or other records of any meetings, discussions, or conferences, as well as

 other notes, reports, records of any meetings, discussions or conferences, as well other notes,
Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 6 of 9 PageID #: 1884



 reports, records, data, memoranda, correspondence, notebooks, scrapbooks, diaries, minutes

 summaries, financial statements, ledgers, magnetic tape, or other sound recordings, telegrams,

 telecopies, facsimiles, telecopy and facsimile logs, electronic mail, letters, photographs,

 drawings, plans, studies, manuals, instructions, bids, specifications, graphs, sketches, blueprints,

 charts, curves, motion picture film, microfilm, computer records of any kind, photographs,

 photographic negatives, photocopies, photostats, descriptions, purchase orders, agreements,

 contracts, invoices, bills of lading, published or unpublished speeches, manuscripts or articles,

 transcripts, affidavits, depositions, printed matter, publications and any other retrievable

 intelligence, however recorded, memorialized or preserved. Any original, draft or copy

 containing or having attached thereto any alterations, notes, comments or other material not

 included in each other original, draft or copy shall be deemed a separate document within the

 foregoing definitions. “Document” includes all Electronically Stored Information

        3.      “Electronically Stored Information” includes, but is not limited to, e-mails and

 attachments, voice mail, instant messaging, and other electronic communications, word

 processing documents, text files, hard drives, spreadsheets, graphics, audio and video files,

 databases, calendars, telephone logs, transaction logs, Internet usage files, offline storage or

 information stored on removable media (such as external hard drives, hard disks, floppy disks,

 memory sticks, flash drives, and backup tapes), information contained on laptops or other

 portable devices, and network access information and backup materials, TIF files, PDF files,

 Native Files and the corresponding Metadata which is ordinarily maintained.

        4.      The term “concerning” means relating to, referring to, describing, evidencing,

 comprising, setting forth, showing, supporting, disclosing, explaining, summarizing,

 memorializing or constituting, whether directly or indirectly.
Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 7 of 9 PageID #: 1885



         5.      The present tense includes the past and future tenses. The singular includes the

 plural, and the plural includes the singular. “All” means “any and all;” “any” means “any and

 all.” “Including” means “including but not limited to.” “And” and “or” encompass both “and”

 and “or.” Words in the masculine, feminine or neuter form shall include each of the other

 genders.

         6.      The term “including” means including but not limited to.

         7.      “Barger” refers to Steve Barger as well as his agents, servants, attorneys,

 representatives, or any other persons acting or purporting to act on his behalf.

         8.      “Law Offices of Shawn Shearer” refers to the Law Offices of Shawn Shearer as

 well as its agents, employees, directors, investigators, attorneys, representatives, or any other

 persons acting or purporting to act on its behalf.

                                   DOCUMENT PRODUCTION

         1.      All documents and communications (email, electronically stored, or otherwise)

 to/from Steven B. Barger from September 4, 2016, through the present.

         2.      All documents and communications (email, electronically stored, or otherwise)

 concerning Steven B. Barger’s claims against the Defendants in the Barger v. First Data

 Corporation, et al. lawsuit.

         3.      All documents and communications (email, electronically stored, or otherwise)

 concerning Steven B. Barger’s supervision of you while you were employed at First Data

 Corporation.

         4.      All documents and communications (email, electronically stored, or otherwise)

 concerning Steven B. Barger’s employment at First Data Corporation.
Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 8 of 9 PageID #: 1886



         5.        All documents and communications (email, electronically stored, or otherwise)

 concerning Steven B. Barger’s efforts to find employment since February 28, 2017.

         6.        All documents and communications (email, electronically stored, or otherwise)

 to/from the Law Offices of Shawn Shearer concerning the Barger v. First Data Corporation, et al.

 lawsuit.

         7.        All documents and communications (email, electronically stored, or otherwise)

 to/from the Law Offices of Shawn Shearer concerning your deposition in the Barger v. First Data

 Corporation, et al. lawsuit.

         8.        All documents and communications (email, electronically stored, or otherwise)

 to/from Shawn Shearer concerning the Barger v. First Data Corporation, et al. lawsuit.

         9.        All documents and communications (email, electronically stored, or otherwise)

 to/from Shawn Shearer concerning your deposition in the Barger v. First Data Corporation, et al.

 lawsuit.

         10.       All documents and communications (email, electronically stored, or otherwise)

 to/from Brenda Barger concerning the Barger v. First Data Corporation, et al. lawsuit.

         11.       All documents and communications (email, electronically stored, or otherwise)

 to/from Brenda Barger concerning your deposition in the Barger v. First Data Corporation, et al.

 lawsuit.

         12.       All documents and communications (email, electronically stored, or otherwise)

 to/from any other individual concerning the Barger v. First Data Corporation, et al.

         13.       All documents and communications (email, electronically stored, or otherwise)

 to/from any other individual concerning your deposition in the Barger v. First Data Corporation,

 et al. lawsuit.
Case 1:17-cv-04869-FB-LB Document 76-5 Filed 10/12/18 Page 9 of 9 PageID #: 1887



        14.     Any “questionnaires” or “forms” from the Law Offices of Shawn Shearer

 concerning the Barger v. First Data Corporation, et al. lawsuit and/or concerning your deposition

 in the Barger v. First Data Corporation, et al. lawsuit, including any answers or responses to any

 “questionnaires” or “forms.”

        15.     Any “questionnaires” or “forms” from Shawn Shearer concerning the Barger v.

 First Data Corporation, et al. lawsuit and/or concerning your deposition in the Barger v. First

 Data Corporation, et al. lawsuit, including any answers or responses to any “questionnaires” or

 “forms.”

        16.     Any “questionnaires” or “forms” from Brenda Barger concerning the Barger v.

 First Data Corporation, et al. lawsuit and/or concerning your deposition in the Barger v. First

 Data Corporation, et al. lawsuit, including any answers or responses to any “questionnaires” or

 “forms.”
